Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of A.G.F.W., a Child                   Appeal from the 62nd District Court of
                                                        Lamar County, Texas (Tr. Ct. No. 73540).
 No. 06-19-00001-CV                                     Opinion delivered by Justice Burgess, Chief
                                                        Justice Morriss and Justice Stevens
                                                        participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MARCH 6, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk